UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2191


DAYYAN ATTA BEY EX REL DERICK SEALEY,

                Plaintiff - Appellant,

          v.

REX A. DAVIS,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:15-cv-00087-MSD-LRL)


Submitted:   February 23, 2016            Decided: February 25, 2016


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dayyan Atta Bey ex rel Derick Sealey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dayyan Atta Bey ex rel Derick Sealey appeals the district

court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint

under 28 U.S.C. § 1915(e)(2)(B) (2012).           We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.            Bey v. Davis, No.

4:15-cv-00087-MSD-LRL (E.D. Va. Sept. 8, 2015).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                      2